Citation Nr: 0029933	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 10, 
1998, for the award of a compensable disability evaluation 
for chronic low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970, and from July 1971 until his retirement from 
the military on July 31, 1993.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) which, in pertinent part, granted 
service connection and assigned a noncompensable disability 
evaluation for chronic low back disorder.  The veteran timely 
completed an appeal with respect to the disability evaluation 
assigned.

By decision issued in January 1998, the Board remanded this 
case to the RO for additional evidentiary development.

By rating decision issued in November 1998, the RO granted 
entitlement to a 10 percent disability evaluation from August 
10, 1998.  Later that month, the veteran submitted a 
statement expressing dissatisfaction with the effective date 
assigned, and the claim has been developed for appellate 
review.  However, the veteran has withdrawn his claim for a 
higher disability evaluation from appellate status; 
therefore, the issue will no longer be discussed herein.  See 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).


FINDINGS OF FACT

1.  Service medical records show treatment on occasion for 
recurrent low back strain with radiation to the right hip.  
The veteran's April 1993 retirement examination indicated a 
diagnosis of recurrent low back pain.  X-rays of the lumbar 
spine were within normal limits, but there was sclerosis on 
the iliac sides of each sacroiliac (SI) joint, consistent 
with osteitis condensans illi but could also indicate some 
degree of sacroiliitis.  He retired from military service on 
July 31, 1993.

2.  The veteran filed his 'original' claim for service 
connection for chronic low back disorder on March 18, 1994.



3.  Symptomatology exhibited on VA examination in May 1994, 
i.e. a distinctly positive leg raise at 20 degrees on the 
right and tenderness over the right sacroiliac area, 
establishes that the veteran's service-connected low back 
disorder was manifest to a minimal compensable degree, but no 
more, within one-year of military discharge.


CONCLUSION OF LAW

An effective date of August 1, 1993 for the award of a 
compensable disability evaluation for chronic low back 
disorder is warranted. 38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (1999).  The 
effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later.  Separation from service means separation under 
conditions other than dishonorable from continuous active 
service which extended from the date the disability was 
incurred or aggravated.  38 C.F.R. § 3.400(b)(2)(i) (1999).

In the instant case, the veteran retired from military 
service on July 31, 1993.  He thereafter filed a formal claim 
for service connection for chronic low back disorder on March 
18, 1994.  By rating decision issued in October 1994, the RO 
granted service connection for chronic low back disorder, and 
assigned a noncompensable disability evaluation.  The Board 
remanded this case to the RO for additional evidentiary 
development, and the veteran was afforded VA examination on 
August 10, 1998.  By rating decision issued in November 1998, 
the RO granted entitlement to a 10 percent disability 
evaluation from August 10, 1998.

The veteran contends, in essence, that he is entitled to an 
effective date earlier than August 10, 1998, for the award of 
a compensable disability evaluation for chronic low back 
disorder insofar as he has manifested this chronic disability 
since military retirement.  Therefore, he believes that he is 
entitled to the benefit sought.

The Board has reviewed the overall record including the 
veteran's service medical records.  The available record 
shows that the veteran was seen in April 1976, with 
complaints of pain in the right lower side of his back.  The 
diagnosis was muscle strain.  Thereafter, he was seen on 
multiple occasions for complaints of low back pain.  The 
veteran's April 1993 retirement examination noted that he 
suffers from recurrent low back pain.  X-rays of the lumbar 
spine were within normal limits but there was sclerosis on 
the iliac sides of each sacroiliac (SI) joint, which was 
noted to be consistent with osteitis condensans illi but 
could also indicate some degree of sacroiliitis.  The veteran 
retired from military service on July 31, 1993.  A service 
medical record dated in January 1994 shows that he was 
treated, on a retiree basis, for a flare-up of his low back 
pain with right buttock radicular symptomatology.  Physical 
examination revealed that he had decreased flexion.  
Motor/sensory coordination was intact.  X-rays of the lumbar 
spine were within normal limits.  The diagnosis was 
musculoskeletal low back pain.

In conjunction with his 'original' claim for VA compensation, 
the veteran was afforded VA examination in May 1994.  
Physical examination revealed, in pertinent part, that deep 
tendon reflexes were normal in the lower extremities, 2+ at 
the knees and 1+ at the ankles.  Babinski was normal, and 
there was no paresthesia.  Straight leg raising was 
distinctly positive at 20 degrees on the right and negative 
on the left.  Examination of the back showed continuing 
tenderness, particularly over the right sacroiliac area.  The 
midline spine was not in itself particularly tender.  All of 
the joints showed a full range of motion, except for medial 
rotation of the right hip beyond 15 degrees which was noted 
to be quite painful.

VA treatment records, to include an examination report, show 
treatment on occasion for chronic low back pain with right 
sciatic radiation.

VA fee-basis orthopedic examination in August 1998 revealed 
the presence of chronic mild osteoarthritis of the lumbar 
spine.  A complete set of lumbosacral spine roetenograms 
revealed lumbarization of the first sacral vertebra with mild 
sclerotic changes of the facet joints of the L5-S1 interspace 
and, similarly, mild sclerotic changes and slight osteophyte 
formation at the facet joints of the L4-5 interspace.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

VA must consider all potentially applicable regulations, 
based upon the assertions and issue raised in the record and 
explain the reasoning supporting the conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 (1999) 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 (1999) 
states that, in cases of functional impairment, evaluations 
are to be based upon lack of usefulness.  This evaluation 
includes functional disability due to pain under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999).  See also 
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).

After a complete review of the record, the Board finds that 
an earlier effective date for the award of a compensable 
evaluation for chronic low back disorder is warranted.

Diagnostic Code 5294 pertains to the rating of sacro-iliac 
injury and weakness, and does not have independent rating 
criteria, but rather is rated by the same criteria under 
which lumbosacral strain is rated pursuant to Diagnostic Code 
5295.  Therein, a 10 percent rating is warranted where there 
is characteristic pain on motion.  38 C.F.R. Part 4, 
Diagnostic Code 5295 (1999).

The veteran's service medical records clearly show that his 
predominant low back disorder has been recurrent sacro-iliac 
dysfunction with radiation primarily to the right hip/buttock 
area.  His April 1993 separation examination noted the 
presence of recurrent low back pain, and included x-ray 
evidence of sclerosis on the iliac sides of each sacroiliac 
(SI) joint, which was noted to be consistent with osteitis 
condensans illi but could also indicate some degree of 
sacroiliitis.  When seen by the service department in January 
1994, the veteran was treated for a flare-up of his low back 
pain with right buttock radicular symptomatology.  Physical 
examination revealed that he had decreased flexion.  The 
diagnosis was musculoskeletal low back pain.  On VA 
examination in May 1994, the veteran manifested a distinctly 
positive leg raise at 20 degrees on the right and tenderness 
over the right sacroiliac area.  The diagnosis was chronic 
low back pain with right sciatic radiation.  VA treatment 
records, to include examination reports, developed since that 
time show that he continues to exhibit chronic low back pain 
with right sciatic radiation.

According all reasonable doubt in favor of the veteran, the 
Board finds that the veteran has continuously manifested a 
compensable chronic low back disorder under Diagnostic Code 
5293-5295 since military retirement on July 31, 1993.  He did 
not exhibit muscle spasm on extreme forward bending with loss 
of lateral spine motion, unilateral, in a standing position 
to warrant a higher evaluation than the minimal compensable 
rating.  Therefore, entitlement to an effective date of 
August 1, 1993 (the day following separation from active 
service) for the award of a compensable disability evaluation 
for chronic low back disorder is shown.  38 U.S.C.A. § 5110 
(West Supp. 2000); 38 C.F.R. § 3.400 (1999).


ORDER

Entitlement to an effective date of August 1, 1993 for the 
award of a compensable disability evaluation for chronic low 
back disorder is granted, subject to the law and regulations 
governing the payment of compensation benefits.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals


 

